Case 2:21-cv-00111-JRG-RSP Document 24 Filed 08/02/21 Page 1 of 9 PageID #: 144




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 FIRTIVA CORPORATION                             §
                                                 §
        v.                                       §          Case No. 2:21-CV-0111-JRG-RSP
                                                 §
 FUNIMATION GLOBAL GROUP, LLC                    §

                                     DISCOVERY ORDER


        After a review of the pleaded claims and defenses in this action, in furtherance of the

 management of the Court’s docket under Federal Rule of Civil Procedure 16, and after receiving

 the input of the parties to this action, it is ORDERED AS FOLLOWS:

 1.     Initial Disclosures. In lieu of the disclosures required by Federal Rule of Civil Procedure

        26(a)(1), each party shall disclose to every other party the following information:

        (a)    the correct names of the parties to the lawsuit;

        (b)    the name, address, and telephone number of any potential parties;

        (c)    the legal theories and, in general, the factual bases of the disclosing party’s claims

               or defenses (the disclosing party need not marshal all evidence that may be offered

               at trial);

        (d)    the name, address, and telephone number of persons having knowledge of relevant

               facts, a brief statement of each identified person’s connection with the case, and a

               brief, fair summary of the substance of the information known by any such person;

        (e)    any indemnity and insuring agreements under which any person or entity carrying

               on an insurance business may be liable to satisfy part or all of a judgment entered

               in this action or to indemnify or reimburse for payments made to satisfy the

               judgment;
Case 2:21-cv-00111-JRG-RSP Document 24 Filed 08/02/21 Page 2 of 9 PageID #: 145




        (f)     any settlement agreements relevant to the subject matter of this action; and

        (g)     any statement of any party to the litigation.

 2.     Disclosure of Expert Testimony. A party must disclose to the other parties the identity

        of any witness it may use at trial to present evidence under Federal Rule of Evidence 702,

        703 or 705, and:

        (a)     if the witness is one retained or specially employed to provide expert testimony in

                the case or one whose duties as the party’s employee regularly involve giving expert

                testimony, provide the disclosures required by Federal Rule of Civil Procedure

                26(a)(2)(B) and Local Rule CV-26; and

        (b)     for all other such witnesses, provide the disclosure required by Federal Rule of Civil

                Procedure 26(a)(2)(C).

 3.     Additional Disclosures. Without awaiting a discovery request,1 each party will make the

        following disclosures to every other party:

        (a)     provide the disclosures required by the Patent Rules for the Eastern District of

                Texas with the following modifications to P.R. 3-1 and P.R. 3-3:

                  i.   If a party claiming patent infringement asserts that a claim element is a

                       software limitation, the party need not comply with P.R. 3-1 for those claim

                       elements until 30 days after source code for each Accused Instrumentality

                       is produced by the opposing party. Thereafter, the party claiming patent

                       infringement shall identify, on an element-by-element basis for each




        1
          The Court anticipates that this disclosure requirement will obviate the need for requests
 for production.


                                                 -2-
Case 2:21-cv-00111-JRG-RSP Document 24 Filed 08/02/21 Page 3 of 9 PageID #: 146




                      asserted claim, what source code of each Accused Instrumentality allegedly

                      satisfies the software limitations of the asserted claim elements.

                ii.   If a party claiming patent infringement exercises the provisions of

                      Paragraph 3(a)(i) of this Discovery Order, the party opposing a claim of

                      patent infringement may serve, not later than 30 days after receipt of a

                      Paragraph 3(a)(i) disclosure, supplemental “Invalidity Contentions” that

                      amend only those claim elements identified as software limitations by the

                      party claiming patent infringement.

       (b)    produce or permit the inspection of all documents, electronically stored

              information, and tangible things in the possession, custody, or control of the party

              that are relevant to the pleaded claims or defenses involved in this action, except to

              the extent these disclosures are affected by the time limits set forth in the Patent

              Rules for the Eastern District of Texas; and

       (c)    provide a complete computation of any category of damages claimed by any party

              to the action, and produce or permit the inspection of documents or other

              evidentiary material on which such computation is based, including materials

              bearing on the nature and extent of injuries suffered, except that the disclosure of

              the computation of damages may be deferred until the time for Expert Disclosures

              if a party will rely on a damages expert.

 4.    Protective Orders. The Court will enter the parties’ Agreed Protective Order.

 5.    Discovery Limitations. The discovery in this cause is limited to the disclosures described

       in Paragraphs 1-3 together with:

       a)     Interrogatories: Each side may serve up to twenty-five (25) interrogatories.



                                               -3-
Case 2:21-cv-00111-JRG-RSP Document 24 Filed 08/02/21 Page 4 of 9 PageID #: 147




       b)    Requests for Admission: Each side may serve up to fifty (50) requests for

             admission. There is no limit on the number of requests for admission the parties

             may serve to establish the authenticity of documents. Requests for Admission

             directed to document authentication shall be clearly denoted as such, and shall be

             served separately from any requests for admission subject to the numerical

             limitations above.

       c)    Testifying Expert Witnesses: Each side is entitled to up to four (4) testifying expert

             witnesses. Any party can move the court for an additional expert upon a showing

             of good cause.

       d)    Depositions: Each side shall be allowed up to 60 hours of fact discovery deposition

             time. These hour limits shall include the depositions of fact witnesses, Rule

             30(b)(6) witnesses, and third-party witnesses, but does not include expert

             deposition time. The parties agree to cooperate in good faith to provide for

             additional deposition time upon a showing of good cause.

             i.     The parties shall act reasonably and in good faith to schedule depositions

                    expeditiously, while accommodating the schedules of counsel and

                    witnesses. With respect to third party discovery, the parties agree to produce

                    documents within seven (7) days of receipt of the documents from the third

                    party. In addition, the parties agree to work with each other in scheduling

                    third party depositions and will cooperate to ensure that a third party

                    deposition is scheduled at least seven (7) days after the party scheduling the

                    deposition provides the other party with copies of any documents received

                    from that third party.



                                              -4-
Case 2:21-cv-00111-JRG-RSP Document 24 Filed 08/02/21 Page 5 of 9 PageID #: 148




              ii.     All individual depositions shall be limited to seven hours in accordance with

                      the Federal Rules of Civil Procedure.

       e)     Document Subpoenas and Depositions on Written Questions on Third-Parties: The

              parties may serve a reasonable number of document and/or deposition subpoenas

              on third-parties. The parties may also serve depositions upon written questions on

              third parties pursuant to Fed. R. Civ. P. 31, as well as depositions on written

              questions of custodians of business records for third parties.

       f)     Reasonable Modifications: The parties recognize that this proceeding is still in a

              preliminary stage and that discovery has not yet commenced. The limitations

              contained in this order may be modified by agreement of the parties subject to

              approval of the court or by motion to the court with the burden on the party seeking

              modification. Accordingly, the parties agree to meet and confer in good faith about

              reasonable adjustments to any of the preceding limits as discovery progresses.

              Furthermore, to the extent the parties are unable to reach agreement, any party may

              move to modify these limitations for good cause.

 6.    Privileged Information.       There is no duty to disclose privileged documents or

       information. However, the parties are directed to meet and confer concerning privileged

       documents or information after the Status Conference. By the deadline set in the Docket

       Control Order, the parties shall exchange privilege logs identifying the documents or

       information and the basis for any disputed claim of privilege in a manner that, without

       revealing information itself privileged or protected, will enable the other parties to assess

       the applicability of the privilege or protection. Any party may move the Court for an order

       compelling the production of any documents or information identified on any other party’s



                                               -5-
Case 2:21-cv-00111-JRG-RSP Document 24 Filed 08/02/21 Page 6 of 9 PageID #: 149




       privilege log. If such a motion is made, the party asserting privilege shall respond to the

       motion within the time period provided by Local Rule CV-7. The party asserting privilege

       shall then file with the Court within 30 days of the filing of the motion to compel any proof

       in the form of declarations or affidavits to support their assertions of privilege, along with

       the documents over which privilege is asserted for in camera inspection.

 7.    Signature. The disclosures required by this Order shall be made in writing and signed by

       the party or counsel and shall constitute a certification that, to the best of the signer’s

       knowledge, information and belief, such disclosure is complete and correct as of the time

       it is made. If feasible, counsel shall meet to exchange disclosures required by this Order;

       otherwise, such disclosures shall be served as provided by Federal Rule of Civil Procedure

       5. The parties shall promptly file a notice with the Court that the disclosures required under

       this Order have taken place.

 8.    Duty to Supplement. After disclosure is made pursuant to this Order, each party is under

       a duty to supplement or correct its disclosures immediately if the party obtains information

       on the basis of which it knows that the information disclosed was either incomplete or

       incorrect when made, or is no longer complete or true.

 9.    Discovery Disputes.

       (a)    Except in cases involving claims of privilege, any party entitled to receive

              disclosures (“Requesting Party”) may, after the deadline for making disclosures,

              serve upon a party required to make disclosures (“Responding Party”) a written

              statement, in letter form or otherwise, of any reason why the Requesting Party

              believes that the Responding Party’s disclosures are insufficient. The written

              statement shall list, by category, the items the Requesting Party contends should be



                                               -6-
Case 2:21-cv-00111-JRG-RSP Document 24 Filed 08/02/21 Page 7 of 9 PageID #: 150




             produced. The parties shall promptly meet and confer. If the parties are unable to

             resolve their dispute, then the Responding Party shall, within 14 days after service

             of the written statement upon it, serve upon the Requesting Party a written

             statement, in letter form or otherwise, which identifies (1) the requested items that

             will be disclosed, if any, and (2) the reasons why any requested items will not be

             disclosed. The Requesting Party may thereafter file a motion to compel.

       (b)   An opposed discovery related motion, or any response thereto, shall not exceed 7

             pages. Attachments to a discovery related motion, or a response thereto, shall not

             exceed 5 pages. No further briefing is allowed absent a request or order from the

             Court.

       (c)   Prior to filing any discovery related motion, the parties must fully comply with the

             substantive and procedural conference requirements of Local Rule CV-7(h) and (i).

             Within 72 hours of the Court setting any discovery motion for a hearing, each

             party’s lead attorney (see Local Rule CV-11(a)) and local counsel shall meet and

             confer in person or by telephone, without the involvement or participation of other

             attorneys, in an effort to resolve the dispute without Court intervention.

       (d)   Counsel shall promptly notify the Court of the results of that meeting by filing a

             joint report of no more than two pages. Unless excused by the Court, each party’s

             lead attorney shall attend any discovery motion hearing set by the Court (though

             the lead attorney is not required to argue the motion).

       (e)   Any change to a party’s lead attorney designation must be accomplished by motion

             and order.




                                             -7-
Case 2:21-cv-00111-JRG-RSP Document 24 Filed 08/02/21 Page 8 of 9 PageID #: 151




        (f)    Counsel are directed to contact the chambers of the undersigned for any “hot-line”

               disputes before contacting the Discovery Hotline provided by Local Rule CV-

               26(e). If the undersigned is not available, the parties shall proceed in accordance

               with Local Rule CV-26(e).

 10.    No Excuses. A party is not excused from the requirements of this Discovery Order because

        it has not fully completed its investigation of the case, or because it challenges the

        sufficiency of another party’s disclosures, or because another party has not made its

        disclosures. Absent court order to the contrary, a party is not excused from disclosure

        because there are pending motions to dismiss, to remand or to change venue.

 11.    Filings. Only upon request from chambers shall counsel submit to the court courtesy

        copies of any filings.

 12.    Proposed Stipulations by the Parties Regarding Discovery.

 Privilege. No party is required to include in a privilege log documents created after March 31,

        2021. The parties agree to work in good faith to find ways to reduce the burden and cost of

        logging privileged materials (including category logging). The parties further agree that

        testifying expert’s drafts reports, notes, and outlines of draft reports shall not be subject to

        discovery in this case, nor shall any such drafts, notes, or outlines of draft reports that the

        testifying expert prepared in other cases be subject to discovery in this case. Discovery of

        materials provided to testifying experts shall be limited to those materials, facts, consulting

        expert opinions, and other matters actually relied upon by the testifying expert in forming

        his or her final report, trial or deposition testimony, or any opinion in this case. No

        discovery can be taken from any consulting expert who does not testify. No conversations

        or communications between counsel and any testifying or consulting expert will be subject



                                                 -8-
Case 2:21-cv-00111-JRG-RSP Document 24 Filed 08/02/21 Page 9 of 9 PageID #: 152




        to discovery unless the conversations or communications are relied upon by such experts

        in formulating opinions that are presented in reports, trial or deposition testimony in this

        case.

  13.   Standing Orders. The parties and counsel are charged with notice of and are required to
 .
        fully comply with each of the Standing Orders of this Court. Such are posted on the Court’s

        website at http://www.txed.uscourts.gov/?q=court-annexed-mediation-plan. The substance

        of some such orders may be included expressly within this Discovery Order, while others

        (including the Court’s Standing Order Regarding Protection of Proprietary and/or

        Confidential Information to Be Presented to the Court During Motion and Trial Practice)

        are incorporated herein by reference. All such standing orders shall be binding on the

        parties and counsel, regardless of whether they are expressly included herein or made a

        part hereof by reference.
        SIGNED this 3rd day of January, 2012.
        SIGNED this 2nd day of August, 2021.




                                                      ____________________________________
                                                      ROY S. PAYNE
                                                      UNITED STATES MAGISTRATE JUDGE




                                                -9-
